Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-12-00835-CV

                           IN THE INTEREST OF L.K.T., a Child

                 From the 216th Judicial District Court, Kendall County, Texas
                                  Trial Court No. 11-361-A
                       The Honorable Cathy O. Morris, Judge Presiding

       BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the Appellant’s attorney’s motion to
withdraw is GRANTED, and the trial court’s order is AFFIRMED. No costs shall be assessed
against Appellant in relation to this appeal because she qualifies as indigent under Rule 20.1.
See TEX. R. APP. P. 20.1.

       SIGNED April 17, 2013.


                                                _____________________________
                                                Patricia O. Alvarez, Justice